This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-1139

                       In the Matter of the Civil Commitment of:
                                Leah Christina Graeber

                                Filed January 19, 2016
                                       Affirmed
                                      Ross, Judge

                             Dakota County District Court
                              File No. 19HA-PR-11-157

David A. Jaehne, West St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, Stephanie M. Hilstrom, Assistant Attorney General,
Marsha E. Devine, Assistant Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Donald E. Bruce, Assistant County
Attorney, Hastings, Minnesota (for respondent)


      Considered and decided by Ross, Presiding Judge; Halbrooks, Judge; and

Chutich, Judge.

                        UNPUBLISHED OPINION

ROSS, Judge

      Civil commitment patient Leah Graeber is the subject of a district court order

authorizing physicians to administer Clozaril to her. Graeber appeals from that order,

arguing that the court should have allowed her to continue medication-free. We affirm
because, among other things, the district court did not clearly err in finding facts that

support the order.

                                          FACTS

       The state has civilly committed Leah Graeber intermittently since 2001. Her current

commitment began in 2011 after she drove her car faster than 100 miles per hour, crossed

a grassy median, and struck an oncoming car, killing an 11-year-old boy and seriously

injuring his three family members. The district court committed Graeber as mentally ill

and dangerous, and she began treatment at the Minnesota security hospital in St. Peter.

       Graeber has often refused to take prescribed medications. Her refusals have

prompted the district court several times to issue so-called Jarvis orders, which have

generally authorized hospital staff to administer neuroleptic Clozaril (commonly called

Clozapine). Clozaril’s side effects include sedation, orthostatic hypotension, temperature

elevation, hypersalivation, and, in rare cases, suppression of white-blood-cell production.

       In March 2015, Graeber’s treating psychiatrist filed a petition seeking renewed

authorization to treat Graeber with several neuroleptic medications, including Clozaril. The

district court appointed Dr. Thomas Gratzer to examine Graeber. Dr. Gratzer’s report

agreed with the proposed treatment using various neuroleptics, but it failed to include

Clozaril. Dr. Gratzer later testified that omitting Clozaril had been an oversight.

       The district court issued a Jarvis order finding Graeber incompetent to make

consent-oriented decisions about the use of neuroleptic medications and authorizing

physicians to use several listed neuroleptics. The order did not authorize Clozaril expressly

but stated that Graeber was willing to try the drug. The Dakota county attorney moved to


                                              2
amend the order to include up to the maximum recommended dosage of 900 milligrams of

Clozaril daily. Dr. Gratzer again examined Graeber.

       At the amendment hearing in June, security-hospital psychiatrist James Christensen

testified that Graeber had recently been through a “medication wash” so that hospital staff

could observe her behavior without medication and so they could begin new medications

without other drugs interfering. Dr. Christensen testified that the medication wash

worsened Graeber’s symptoms. He explained that Clozaril is generally prescribed to

patients who, like Graeber, have not responded to other neuroleptics. And he explained that

the security hospital closely monitors patients’ side effects. He opined that Graeber’s

prognosis is very poor without neuroleptic medication and that Clozaril is the “only

antipsychotic remaining that is likely to make an impact.” Dr. Gratzer testified that he also

supported using Clozaril because Graeber had failed to improve on other medications.

       Graeber opined that Clozaril is unnecessary. She testified that medication causes her

to experience mood swings, crying fits, and anxiety, and that, when she is not taking

medication, she has felt less anxious, slept less, and attended her group meetings. Graeber’s

mother and sister also testified that they believed Graeber improved when she was off

medications.

       The district court issued an amended Jarvis order, finding that Clozaril had been

inadvertently omitted from Dr. Gratzer’s prior recommendation. The court rejected as

incredible the testimony that Graeber’s mother and sister had offered, and it found that

Graeber had continued to be “actively psychotic,” consistent with her past behavior. It

therefore authorized up to 900 milligrams of Clozaril daily.


                                             3
      Graeber appeals.

                                     DECISION

                                             I

      We will affirm a district court’s order authorizing use of neuroleptic medication

unless its findings are clearly erroneous. In re Civil Commitment of Raboin, 704 N.W.2d

767, 769 (Minn. App. 2005). Court approval is required to administer neuroleptic

medications when a civilly committed patient refuses the treatment. Minn. Stat.

§ 253B.092, subd. 8(a) (2014). The order must specify which medications the court is

authorizing. Raboin, 704 N.W.2d at 771. For Jarvis orders, courts must consider whether

the patient has capacity to make decisions regarding neuroleptic medication, and if the

patient lacks capacity, what a reasonable person would do under the circumstances. Minn.

Stat. § 253B.092, subds. 5, 7 (2014).

      The district court originally found that Graeber lacked capacity in its first Jarvis

order, which Graeber did not appeal within the statutory period. We therefore address only

the district court’s implied determination as to whether a reasonable person under the

circumstances would consent to treatment with Clozaril.

      The district court considers several factors when making this determination. Among

other things these include the patient’s values, the medical risks and benefits, treatment

alternatives, and the past efficacy of neuroleptic medications. Id., subd. 7(c). Although

Graeber has often opposed using any neuroleptic medications, the district court found that

she was willing to try Clozaril. This finding in turn supports the conclusion that Clozaril

does not apparently conflict with Graeber’s values. The district court received medical


                                            4
testimony that favorably balanced Clozaril’s potential benefits against its potential side

effects and that patients are closely monitored to identify and respond to any side effects.

Dr. Christensen testified that 900 milligrams daily is the maximum dosage, and Dr. Gratzer

testified that he supported using Clozaril up to 900 milligrams daily. This testimony is

sufficient for the district court to find unpersuasive the testimony of Graeber’s mother, who

had contended that 900 milligrams is too much.

                                             II

       Graeber includes an untimely challenge that we do not consider. She argues that the

district court was bound to maintain her medication-free for six months to observe whether

her improvement continued. But only the district court’s amended Jarvis order is before

us, not the earlier order in which the district court found that Graeber was not competent

to consent and that she needed neuroleptic medications. A party has only 60 days to appeal

from any order under the civil commitment provisions. Minn. Stat. § 253B.23, subd. 7

(2014). The amended order, which Graeber timely appealed, essentially added Clozaril to

the other medications that the district court had previously authorized. Although we have

addressed that appeal and Graeber’s challenge to the Clozaril authorization specifically,

we will not review the previous order from which she did not timely appeal.

       Affirmed.




                                             5